 Case 1:20-cv-00253-N Document 26 Filed 06/17/21 Page 1 of 1       PageID #: 582




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

RYAN SLATEN,                             )
   Plaintiff,                            )
                                         )
v.                                       )    CIVIL ACTION NO. 1:20-00253-N
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
   Defendant.                            )

                                  JUDGMENT

      It is ADJUDGED and DECREED that JUDGMENT is entered in favor of

the Defendant Commissioner of Social Security and against Plaintiff Ryan Slaten,

in accordance with the Memorandum Opinion and Order entered on this date

affirming the Commissioner’s final decision denying Slaten’s application for Social

Security benefits.

      DONE this the 17th day of June 2021.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
